EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. No authorization was requested as the amendment is intended to correct a numbering issue (i.e., typographical errors).

In the claims:
	Claims 10-15 have been amended as follows:

10. (Currently Amended) The non-transitory computer readable medium of claim [[8]]--9--, wherein determining the destination associated with the canonical concept is determined comprises: determining a score for the canonical concept for each destination in the set of destinations, wherein determining a score for the canonical concept for the destination comprises accessing the destination concept vector associated with the destination to determine the score for the canonical concept for the destination and selecting the destination based on the score for the canonical concept for each destination in the set of destinations.

11. (Currently Amended) The non-transitory computer readable medium of claim [[8]]--9--, wherein the destination is a neighborhood, apartment, or house.

12. (Currently Amended) The non-transitory computer readable medium of claim [[8]]--9--, wherein the current interaction is a natural language interaction.

13. (Currently Amended) The non-transitory computer readable medium of claim [[8]]--9--, wherein the image concept vector for the image was determined by: determining one or more concepts associated with the image; determining a score for the one or more concepts associated with the image and applying the score for the one or more concepts associated with the image to a concept net relationship matrix.

14. (Currently Amended) The non-transitory computer readable medium of claim [[8]]--9--, wherein the canonical concept is based on one or more previous user interactions in a session associated with the user.

15. (Currently Amended) The non-transitory computer readable medium of claim [[8]]--9--, wherein the image is selected based on its similarity to other images in the set of images.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 2-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2, 9, and 16 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
...storing a destination concept vector for each of a set of destinations and destination content for each of the set of destinations, wherein the destination content for each destination includes a set of images for the destination and each of the set of images is associated with an image concept vector; 
...receiving a request, the request including a current interaction entered by a user in an interface displayed at the user device; 
determining a canonical concept based on the current interaction; determining a destination associated with the canonical concept; 
determining content related to the canonical concept and the destination, including an image, where determining an image comprises: accessing the set of images associated with the destination; 
determining a score associated with the canonical concept for each of the set of images based on the image concept vector associated with each of the set of images; and 
selecting the image from the set of images based on the score associated with the canonical concept for each of the set of images; 
receiving the content related to the canonical concept and the destination from the destination data service; 
forming a response to the current iteration including the content related to the canonical concept, destination; and 
returning the response to the request wherein the response is adapted to be rendered at the user device in the interface displayed at the user device by presenting the content in the interface such that the content presented in the interface is synchronized with the canonical concept.
Claims 3-8, 10-15, and 17-22 are allowed by virtue of their dependency from claims 2, 9, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157